Citation Nr: 1538464	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  09-00 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to March 1993.

This matter come before the Board of Veterans' Appeals (Board) on appeal from  a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia, which increased the rating for service-connected lumbar strain from 10 percent to 20 percent.

In a November 2008 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge; however, in February 2013 she withdrew her hearing request.

This matter was remanded by the Board in May 2013 for additional development.  The RO was instructed to schedule the Veteran for a VA examination to determine the current severity of her low back disability and the etiology of her lower extremity symptoms.  The Board finds that the agency of original jurisdiction substantially complied with the mandates of the remands.  The Veteran was provided VA examinations in May 2013 and December 2014, and the examination reports are associated with the claims file.  The Board is therefore satisfied that there has been substantial compliance with the remand directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

For the entire period of appeal, the lumbar strain is manifested by forward flexion to at least 50 degrees, with no evidence of ankylosis of the thoracolumbar spine.


CONCLUSION OF LAW

The criteria for the assignment of a disability evaluation in excess of 20 percent for lumbar strain have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237(2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided a notice letter to the Veteran in October 2006, prior to adjudication of the instant claim.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim for an increased rating, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of her claim.  The contents of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of her claim.  The Board notes that there has been no allegation from the Veteran or her representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering this issue on its merits.  The Board finds that the duty to notify provisions have been fulfilled with regard to the claim for a higher initial rating for the left knee disability, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claim for an increased rating for the lumbar strain, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained, and VA medical records and private medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to this claim. 

The Veteran underwent VA examinations in November 2006, September 2009, May 2013, and December 2014 to obtain medical evidence regarding the severity of the lumbar strain.  The Board finds the VA examinations adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of the Veteran's medical treatment records, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive, discussing the Veteran's symptoms and opining on the effects on the Veteran's ordinary activity and occupational impairment.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.

Pertinent Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38  U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. §§ 3.321(a), 4.1, 4.21. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage and functional loss with respect to all these elements.  Id.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id. 

The factors involved in evaluating and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.   

The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Diagnostic Code 5237, for lumbosacral or cervical strain, is rated under the following general rating formula for diseases and injuries of the spine.   

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id. 

A 40 percent evaluation is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id. 

A 50 percent evaluation is assigned of unfavorable ankylosis of the entire thoracolumbar spine.  Id. 

A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  Id.

Note (1):  Evaluate any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id. 

Note (2):  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (4):  Round each range of motion measurement to the nearest five degrees.  Id.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

Diagnostic Code 5242, degenerative arthritis of the spine, requires consideration of Diagnostic Code 5003, degenerative arthritis (hypertrophic or osteoarthritis).  38 C.F.R. § 4.71a, Diagnostic Code 5242.  

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Diagnostic Code 5010 (traumatic arthritis) directs that arthritis be rated under Diagnostic Code 5003 (degenerative arthritis), which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major or minor joint groups will warrant a 10 percent rating, and two or more major or minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The 10 percent and 20 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1.

Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine discussed above, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Under Diagnostic Code 5243, a 10 percent rating is warranted where there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  Id.  A 20 percent rating is warranted where there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  A 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id.  A 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id.  Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Id.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.





Increased Rating for Lumbosacral Strain

The Veteran contends that her back pain has worsened.  She states that the pain has spread to her entire back and that it wakes her up at night.  See the March 2007 notice of disagreement; November 2008 VA Form 9.  

The Board finds that, for the entire increased rating period, the record does not demonstrate the requisite manifestations for a rating in excess of 20 percent for the service-connected lumbar strain under Diagnostic Code 5237.  For a 40 percent rating, there must be evidence of forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  In this case, the weight of the competent and credible evidence shows that for the entire period of the appeal, flexion is to at least 50 degrees and there is no ankylosis.

VA Treatment notes indicate that in August 2006, the Veteran had an MRI of her lumbar spine, which showed mild to moderate degenerative joint disease (DJD) of the lower lumbar spine.  In October 2006, the Veteran had physical therapy and pain consultations.  She reported symptoms neck and upper back pain with numbness that radiated down her right shoulder to her right arm.  She also reported pain in the mid-upper back.  Upon physical examination, ranges of motion for the cervical spine and lumbar spine were normal.  There was also no tenderness to deep palpation of the paracervical or paralumbar spinous muscles.  The Veteran was also advised on exercise and stretching.  

The Veteran underwent a VA spine examination in November 2006.  She reported symptoms of a dull low back ach with sharp flare-up as often as once per day, and a burning sensation that radiated to the left more than the right lower extremity.  Physical examination of the thoracolumbar lumbosacral spine revealed a straight appearance with evidence of mild muscle spasticity at the level of the lumbosacral junction.  There was pain upon compression of the left sciatic notch with radiated pain to the posterior aspect of the left thigh.  Range of motion of the lumbar spine was flexion to 90 degrees (with pain at 70 degrees), extension to 30 degrees (with pain at 30 degrees), right and left rotation each to 30 degrees (with pain at 30 degrees), and right and left bending each to 30 degrees (with pain at 30 degrees).  Repetitive range of motion movements was met with increased pain, fatigue, and weakness, but no decrease in the range of motion.  There was no ankylosis or incapacitating episodes.  Sensation was essentially normal in both lower extremities.  The examiner's diagnosis was lumbar strain.

In December 2006, the Veteran began physical therapy at a private facility.  Upon initial assessment, lumbar spine flexion was to 30 degrees, extension was to 10 degrees, right lateral flexion was to 30 degrees, and left lateral flexion was to 20 degrees.  The Veteran had 12 physical therapy sessions between December 2006 and March 2007.

In May 2007, the Veteran reported to VA that she had occasional low back and neck pain.  She was given a lumbar epidural steroid injection (LESI).  In June 2007, she reported that the back pain radiated to both legs, particularly the left leg.  She described the pain as feeling like it burned and like pins and needles, but stated that the LESI significantly reduced the pain.  In July 2007, the Veteran reported that the pain had gradually returned and radiated down her left leg.  A right sacroiliac (SI) joint injection was performed, and the Veteran voiced a relief in pain afterward.  In September 2007, the Veteran had a "preop" diagnosis of sacroilitis and she was given bilateral SI joint injections.

The Veteran had left SI injections at VA again in February, April, June, and November 2008.  She was provided with a back support in November 2008.  In December 2008, the Veteran reported a new symptom of pain on her right side radiating to the level of her knee.  She also reported pain radiating on her left side to her left foot.  She was assessed as having degenerative disc disease (DDD) and lumbar radiculopathy.  The treatment record indicates that a new MRI would be ordered.

In January 2009, the Veteran had an MRI of her lumbar spine, which showed a broad annular bulge with left foraminal disc protrusion at L3-4, compressing the exiting left L3 nerve root.  In February 2009, the Veteran had a L3 transforaminal epidural injection (TFESI).  The Veteran also had a VA physical therapy evaluation in February 2009, in which range of motion testing indicated that flexion was to 50 degrees, extension was to 12 degrees, right land left lateral flexion was to 15 degrees, and right and left lateral rotation was to 15 degrees.  She was also given a smaller back support to wear at work.  Later in February, the Veteran returned to the same private facility for physical therapy.  Upon initial assessment, range of motion tests for the lumbar spine indicated 50 percent flexion, 50 percent extension, 75 percent right lateral flexion, and 50 percent left lateral flexion.  Physical therapy was scheduled for duration of 4 weeks.  In September 2009, the Veteran had another TFESI procedure.

The Veteran had another VA spine examination in September 2009.  She stated that since the last VA examination in November 2006, her symptoms were a little worse but essentially the same and in the same location.  The examiner indicated that the Veteran had a normal gait, no ankylosis, and no incapacitating episodes of spine disease.  Ranges of motion for the thoracolumbar spine included flexion to 75 degrees, extension to 25 degrees, left lateral flexion to 25 degrees, right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees.  There was objective evidence of pain following repetitive motion, but no additional limitations of motion after 3 repetitions of range of motion.  Motor testing indicated that the Veteran had active movement against full resistance in her right and left hip extension, knee flexion, knee extension, ankle dorsiflexion, and ankle plantar flexion.  Sensory testing indicated that the Veteran's lower extremities were normal to vibration, pain (pinprick), light touch, and position sense.  The examiner noted that a January 2009 MRI of the lumbar spine showed no change and no significant appearing abnormality since the previous examination in October 2006.  The examiner concluded that there was no objective clinical evidence of peripheral neuropathy.  In April 2010, the VA physician who conducted the September 2009 VA examination provided a medical opinion addendum.  After reviewing the Veteran's claim file, the examiner reiterated his conclusion that there was no objective clinical evidence of lumbosacral radiculopathy; in other words, there was no evidence of nerve damage of the lower extremities.

The Veteran had an LESI at VA in January 2010 and a TFESI March 2010.  In February 2010, she reported having numbness across the right foot for approximately one month.  A June 2010 VA x-ray indicated mild degenerative changes of the lower back at L5-S1.  An October 2010 MRI showed an L3-L4 broad-based disc bulge with hypertrophied facet joints and ligamentum flavum, and mild bilateral foraminal narrowing.  There was also an L4-L5 central disc herniation with small annular tear, and caudal foraminal narrowing bilaterally.  The Veteran reported in November 2011 that her most recent injections (in January and March 2010) had no provided any relief.  She stated that since the last injection, she still had low back pain that radiated down the lower left extremity.

In March 2012, the Veteran had another LESI at VA.  In May 2012, the Veteran's lumbar spine was tender to palpation and a facet loading test was positive.  The impression was lumbar spondylosis.  The Veteran had a lumbar medial branch injection.  In July and August 2012, the Veteran had a left lumbar radiofrequency nerve ablation (RFA) and a right lumbar RFA procedure.  

In March 2013, the Veteran had another left and right side RFA procedure.  In August 2013, she stated that the right side procedure helped her by 40 percent and its effect continued to last, but the left side procedure was not effective and she noticed an increase in the left lower extremity radiating pain.  

The Veteran was afforded a third VA spine examination in May 2013.  Range of motion testing showed forward flexion to 70 degrees, extension to 25 degrees, right and left lateral flexion to 30 degrees or greater, and right and left lateral rotation to 30 degrees or greater.  There was no objective evidence of painful motion.  After 3 repetitions of repetitive-use testing, the ranges of motion were all the same.  There was no evidence of localized tenderness or pain to palpation, no guarding or muscle spasms, and no muscle atrophy.  Sensory examinations of the bilateral upper anterior thighs (L2), thighs/knees (L3/4), lower legs/ankles (L4/L5/S1), and foot/toes (L5) were all normal.  The examiner indicated that the Veteran did not have radicular pain or other signs or symptoms due to radiculopathy.  The Veteran also did not have any other neurologic abnormalities, nor did she have intervertebral disc syndrome (IVDS).  The examiner noted that the Veteran displayed poor effort during the examination.

In September 2013, the Veteran had a VA neurology consultation, which found no electrodiagnostic evidence of acute lumbar-sacral radiculopathy on either side.  

In January 2014, the Veteran had a bilateral SI joint injection.

In December 2014, the Veteran had a fourth VA spine examination.  She indicated that approximately one year prior, she went to the ER and got a cortisone injection for exacerbation of the back pain.  Range of motion testing showed forward flexion to 70 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees or greater, and right and left lateral rotation to 30 degrees or greater.  There was pain on forward flexion and extension, but no loss of function or range of motion after 3 repetitions of repetitive-use testing.  The examiner found that the Veteran had no guarding or muscle spasms of the thoracolumbar spine, deep tendon reflexes of the knees and ankles were normal, and bilateral lower extremity sensory examination results were also normal.  The examiner stated that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy, there was no ankylosis of the spine, and there was no IVDS.

A review of the evidence of record discloses that the Veteran does not meet the criteria for a higher evaluation for the manifestations of her lumbar strain.  The Board has considered the December 2006 private physical therapy treatment record that notes forward flexion was limited to 30 degrees.  That treatment record, however, is outweighed by the November 2006 VA examination (performed only one month prior to the December 2006 physical therapy) and 4 subsequent measures of forward flexion, all of which indicate that the Veteran consistently had forward flexion to at least 50 degrees.  In addition there is no evidence of favorable ankylosis of the entire thoracolumbar spine.

The Board has considered whether a disability rating higher than 20 percent is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also see also Burton v. Shinseki, 25 Vet. App. 1 (2011); Mitchell v. Shinseki, 24 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes, however, that the rating criteria are intended to take into account functional limitations, and therefore the provisions of 38 C.F.R. §§ 4.40 and 4.45 could not provide a basis for a higher evaluation.  See 68 Fed. Reg. 51454 -5 (Aug. 27, 2003).  In any event, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination.  Although three VA examination reports indicate that there was objective evidence of pain on motion, there was no additional limitation of motion after three repetitions of movement.  In sum, even considering the effects of pain, the Veteran retained ranges of motion in the thoracolumbar spine.  In other words, any additional limitation due to pain does not more nearly approximate a finding of forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Accordingly, the current 20 percent rating contemplates the functional loss due to pain and less movement.  There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness or incoordination.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07. 

Consideration has also been given to the potential application of the other diagnostic codes for disabilities of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  However, the Board finds no basis upon which to assign an evaluation in excess of 20 percent for the Veteran's back disability for the time period of the appeal.  

Diagnostic Code 5242, degenerative arthritis of the spine, refers to Diagnostic Code 5003, degenerative arthritis (hypertrophic or osteoarthritis).  Diagnostic Code 5003, however, does not apply to this case, as any degenerative arthritis been rated on the basis of limitation of motion of the thoracolumbar spine.  Diagnostic Code 5003 applies only where the limitation of motion is noncompensable under the appropriate codes, and in this case, the limitation of motion is compensable.

A higher rating is also not warranted under Diagnostic Code 5243.  The November 2006 and September 2009 VA examiners indicated that the Veteran did not have any incapacitating episodes due to spine disease, and the May 2013 and December 2014 Va examiners indicated that the Veteran did not have IVDS.  Moreover, the medical evidence of record does not show any physician-prescribed bed rest, which is the requirement for an incapacitating episode.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  

Separate ratings for radiculopathy of the lower extremities are also not warranted.  The Veteran has consistently reported feelings of radiating pain or radiculopathy into her lower extremities and at least one VA treatment note, from December 2008, indicates that she was assessed as having lumbar radiculopathy.  It appears, however, that this assessment was based on the Veteran's subjective complaint, as the treatment note states that a new MRI would be ordered due to the Veteran's complaint of radicular pain.  In addition, none of the four VA examinations found objective evidence of radiculopathy of the right or left lower extremity.  The November 2006 examiner stated that sensation was essentially normal in both lower extremities.  The September 2009 examiner noted that there was no objective clinical evidence of peripheral neuropathy, or nerve damage, to the lower extremities.  The May 2013 examiner noted that the Veteran did not have radicular pain, other signs or symptoms due to radiculopathy, or any other neurologic abnormalities.  The December 2014 examiner reiterated that the Veteran did not have radicular pain or other signs or symptoms of radiculopathy.  Furthermore, a VA neurology consultation in September 2013 found no electrodiagnostic evidence of lumbar-sacral radiculopathy on either the right or the left side.  As such, separate ratings for radiculopathy of the bilateral lower extremities as secondary to the lumbar strain are not warranted.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Finally, there is no objective evidence of any other neurologic abnormalities, including bowel or bladder impairment, to warrant a separate rating under the appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (1).  As discussed above, VA examiners did not find evidence of any neurologic abnormalities, and the Veteran has not reported neurologic symptoms other than radicular pain.

In sum, the preponderance of the evidence is against the award of a rating in excess of 20 percent for the Veteran's service-connected lumbar strain for the entire appeal period, and the appeal is denied.  As a preponderance of the evidence is against the award of an increased evaluation, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

Extraschedular Consideration

The Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disability that would render the schedular criteria inadequate.  The Veteran's symptoms, including pain, limitation of motion, and radiating pain, are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that her symptoms are not contemplated by the rating criteria; rather, she merely disagreed with the assigned disability ratings for her levels of impairment.  In other words, she does not have any symptoms from her service-connected disability that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disability are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.


ORDER

An increased rating in excess of 20 percent for lumbar strain is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


